103 F.3d 115
Carmen Woodsv.David S. Owens, Robert Freeman, Superintendent Beard, DeputySuperintendent Henry, Deputy Superintendent Smith, Lt.Orwig, Lt. Miller, Sergeant Nichols, Sergeant Samisini,Correction Officer Enriguez, Correctional Officer Williams,Four John Doe Correction Officers, Two John Doe StateTroopers, Joseph Miller, Sergeant, Correctional OfficerNorton, J. F. Mazurkiewicz, Superintendent, Sergeant Smith,Jeffrey Beard, Terry Henry, Richard
NO. 96-7224
United States Court of Appeals,Third Circuit.
Nov 12, 1996

Appeal From:  M.D.Pa., No. 90-254,
Rambo, J.


1
AFFIRMED.